Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

            THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as
of this date by and between Employer, and James K. Wiseman, III ("Employee").

 

            WHEREAS, for purposes of this Agreement "Employer" shall mean
Industrial Services of America, Inc., or any successors thereto, and any other
entity controlled by Employer.

 

            WHEREAS, Employer and Employee desire that the term of this
Agreement begin on April 4, 2007 ("Effective Date").

 

            WHEREAS, Employer desires to employ Employee as its Scrap Manager,
and Employee is willing to accept such employment by Employer, on the terms and
subject to the conditions set forth in this Agreement.

 

            NOW THEREFORE, IT IS AGREED AS FOLLOWS:

 

            Section 1.  Duties.

 

            1.1       During the term of this Agreement, Employee agrees to be
employed by and to serve Employer as its Scrap Manager, and Employer agrees to
employ and retain Employee in such capacities. Employee shall devote all of his
business time, energy, and skill to the affairs of the Employer. Employee shall
report to the Employer's Chief Operating Officer or such other officer as the
Board of Directors may direct and at all times during the tern of this Agreement
shall have powers and duties at least commensurate with his position.

 

            Section 2.  Terms of Employment.

 

            2.1       Definitions.       For the purposes of this Agreement the
following terms shall have the following meanings:

 

                        A. "Executive Officer" shall mean Employer's President,
Chief Executive Officer, and Chief Operating Officer.

 

                        B.         "Termination For Cause" shall mean
termination by Employer of Employee's employment by Employer by reason of
Employee's willful dishonesty towards, fraud upon, or deliberate injury or
attempted injury to, Employer or by reason of Employee's willful material breach
of this Agreement which has resulted in material injury to Employer, or by
Employee's insubordination or willful failure to follow instructions pursuant to
instructions from an Executive Officer or resolution of the Board of Directors.

 

                        C.        "Termination Other Than For Cause" shall mean
termination by Employer of Employee's employment by Employer (other than in a
Termination for Cause) and shall include constructive termination of Employee's
employment by reason of material breach of this Agreement by Employer

 

                        D.        "Voluntary Termination" shall mean termination
by Employee of Employee's employment with Employer other than (i) constructive
termination as described in subsection 2.1 (B), and (ii) termination by reason
of Employee's death or disability as described in Sections 2.5 and 2.6.

 

            2.2       Initial Term.  The term of employment of Employee by
Employer shall be for a period of five (5) years beginning with Effective Date
("Initial Term"), unless terminated earlier pursuant to this Section. At any
time more than 90 days prior to the expiration of the Initial Term, Employer or
Employee may give a notice of nonrenewal and this Agreement shall terminate at
the end of the Initial Term or any Renewal Term. If a notice of nonrenewal is
not given, Employee's employment under the terms of this Agreement shall be
extended for an additional one year period.

 

            2.3       Termination For Cause.  Termination For Cause may be
effected by Employer at any time during the term of this Agreement and shall be
effected by written notification to Employee. Upon Termination For Cause,
Employee shall promptly be paid all accrued salary, bonus compensation to the
extent earned, vested deferred compensation (other than pension plan or profit
sharing plan benefits which will be paid in accordance with the applicable
plan), any benefits under any plans of the Employer in which Employee is a
participant to the full extent of Employee's rights under such plans, accrued
vacation pay and any appropriate business expenses incurred by Employee in
connection with his duties hereunder, all to the date of termination, but
Employee shall not be paid any other compensation or reimbursement of any kind,
including without limitation, severance compensation.. Termination shall be
effective upon delivery of the notice.

 

            2.4       Termination Other Than For Cause.      Notwithstanding
anything else in this

Agreement, Employee may effect a Termination Other Than For Cause at any time
upon giving written notice to Employer of such termination. The notice shall
contain a detailed description of the facts on which Employer relies for the
Employer's breach. Employer shall have ten (10) days to cure any breach. If
Employer and Employee do not agree that Employer is performing its obligations
under this Agreement, such disagreement shall be resolved as set forth in
Section 6. Termination Other Than For Cause, Employee shall promptly be paid all
accrued salary, bonus compensation to the extent earned, vested deferred
compensation (other than pension plan or profit sharing plan benefits and stock
appreciation rights which will be paid in accordance with the applicable plan),
any benefits under any plans of the Employer in which Employee is a participant
to the full extent of Employee's rights under such plans, accrued vacation pay
and any appropriate business expenses incurred by Employee in connection with
his duties hereunder, all to the date of termination and severance compensation
in an amount equal to Employee's remaining base salary payable monthly
throughout the end of the initial term. Employee shall not be paid any other
compensation or reimbursement of any kind. Termination shall be effective the
last day of the month following the month in which the cure period expires or
decision is reached through dispute resolution.

 

            2.5       Termination by Reason of Disability.        If, during the
term of this Agreement, Employee, in the reasonable judgment of the Board of
Directors of Employer, has failed to perform his duties under this Agreement on
account of illness or physical or mental incapacity, and such illness or
incapacity continues for a period of more than six (6) consecutive months,
Employer shall have the right to terminate Employee's employment hereunder by
written notification to Employee and payment to Employee of all accrued salary,
bonus compensation to the extent earned, vested deferred compensation (other
than pension plan or profit sharing plan benefits which will be paid in
accordance with the applicable plan), any benefits under any plans of the
Employer in which Employee is a participant to the full extent of Employee's
rights under such plans, accrued vacation pay and any appropriate business
expenses incurred by Employee in connection with his duties hereunder, all to
the date of termination, with the exception of medical and dental benefits which
shall continue through the expiration of this Agreement, but Employee shall not
be paid any other compensation or reimbursement of any kind, including without
limitation, severance compensation.

 

            2.6       Death.  In the event of Employee's death during the term
of this Agreement, Employee's employment shall be deemed to have terminated as
of the last day of the month during which his death occurs and Employer shall
promptly pay to his estate or such beneficiaries as Employee may from time to
time designate all accrued salary, bonus compensation to the extent earned,
vested deferred compensation (other than pension plan or profit sharing plan
benefits which will be paid in accordance with the applicable plan), any
benefits under any plans of the Employer in which Employee is a participant to
the full extent of Employee's rights under such plans, accrued vacation pay and
any appropriate business expenses incurred by Employee in connection with his
duties hereunder, all to the date of termination, but Employee's estate shall
not be paid any other compensation or reimbursement of any kind, including
without limitation, severance compensation.

 

            2.7       Voluntary Termination.  In the event of a Voluntary
Termination, Employer shall promptly pay all accrued salary, bonus compensation
to the extent earned, vested deferred compensation (other than pension plan or
profit sharing plan benefits which will be paid in accordance with the
applicable plan), any benefits under any plans of the Employer in which Employee
is a participant to the full extent of Employee's rights under such plans,
accrued vacation pay and any appropriate business expenses incurred by Employee
in connection with his duties hereunder, all to the date of termination, but no
other compensation or reimbursement of any kind, including without limitation;
severance compensation.

 

            Section 3.  Salary, Benefits and Bonus Compensation.

 

            3.1       Base Salary.  As payment for the services to be rendered
by Employee as provided in Section 1 and subject to the terms and conditions of
Section 2, Employer agrees to pay to Employee a "Base Salary" of One Hundred
Thirty-Six Thousand Five Hundred Dollars ($136,500.00), payable in accordance
with Employer's usual pay periods for like Employees.

 

            3.2       Bonus and Commission.  As additional compensation,
Employee may be paid a bonus as determined from time to time by the Compensation
Committee and approved by the Board of Directors.

 

            3.3       Additional Benefits.       During the term of this
Agreement, Employee shall be entitled to the following fringe benefits:

 

                        A.        Employee Benefits.       Employee shall be
eligible to participate in such of Employer's benefits and deferred compensation
plans as are now generally available or later made generally available to
employees of the Employer, including, without limitation, profit sharing plans,
annual physical examinations, dental and medical plans, personal catastrophe and
disability insurance, financial planning, retirement plans and supplementary
executive retirement plans, if any; provided, however, Employee shall be
required to pay the employee portion of any costs to participate in such benefit
plans on the same terms as other employees of the Employer generally. 
Notwithstanding the foregoing, Employer shall pay all premiums for family health
insurance coverage for Employee pursuant to the health insurance plan(s)
maintained by Employer from time to time.   For purposes of establishing the
length of service under any benefit plans or programs of Employer, Employee's
employment with the Employer will be deemed to have commenced on the Employee's
actual date of employment without regard to the date of this Agreement.

 

                        B.         Vacation.  During each year during the term
of this Agreement and any extensions thereof (prorated for partial years),
Employee shall be entitled to the same periods of vacation as extended by
Employer to employees according to policies established by the corporation.

 

                        C.        Reimbursement for Expenses.  During the term
of this Agreement, Employer shall reimburse Employee for reasonable and properly
documented out-of-pocket business and/or entertainment expenses incurred by
Employee in connection with his duties under this Agreement. Employee shall also
receive a car allowance of $550.00 per month to be reviewed annually and
approved by the Compensation Committee, fuel for Employee's vehicle, and a
cellular phone allowance.

 

            Section 4.  Restrictions Against Competition, Solicitation,
Servicing, and Revealing Confidential Data.

 

            4.1.      Covenants Not To Solicit or Compete.

 

                        A.        Non-Competition.  Employee agrees that while
Employee is employed by Employer and during a period of two (2) years
immediately following the termination of his employment with the Employer for
any reason whatsoever, (the "Term"), he shall not, within Employer's market
area, (the "Territory"), engage in any of the following activities:

 

                                    (1)        Directly or indirectly enter into
the employ of or render any service to or act in concert with any person,
partnership, corporation or other entity engaged in rendering any service being
conducted or rendered by Employer at the time of the termination; or

 

                                    (2)        Directly or indirectly engage in
any such competitive business or render any such service on his own account; or

 

                                    (3)        Become interested in any such
competitive business or service directly or indirectly as an individual,
partner, member, director, officer, principal, agent, employee, or creditor.

 

                        B.         Non-Solicitation.  Employee agrees that
during the Term, he shall not (other than in the regular course of the
Employer's business) solicit, directly or indirectly, business of the type then
being performed by Employer from any person, partnership, corporation or other
entity which is a customer of the Employer at the time the Employee's employment
with the Employer terminates, or was a customer of the Employer within the
two-year period immediately prior thereto, or to the knowledge of Employee at
the date of termination of employment, is a person, partnership, corporation or
other entity with which the Employer plans to do a substantial amount of
business during the Term.

 

            4.2.      Non-Inducement and Non-Disclosure.

 

                        A.        Non-Inducement.  Employee agrees that during
the Term, he shall not directly or indirectly, individually or on behalf of
others not parties to this Agreement, aid or endeavor to solicit or induce any
of Employer's employees, present or future, to leave their employment with
Employer in order to accept employment with Employee or another person,
partnership, corporation or other entity or otherwise suggest or induce any
other employee to terminate his or her employment relationship with Employer.

 

                        B.         Non-Disclosure.  Employee agrees that all
confidential and proprietary information relating to the business of Employer
shall be kept and treated as confidential both during and after the Term of this
Agreement, except as may be permitted in writing by Employer's Board of
Directors or as such information is within the public domain or comes within the
public domain without any breach of this Agreement.

 

                        At no time shall Employee divulge, furnish or make
accessible to anyone any knowledge or information with respect to confidential
information or data of Employer, or with respect to any confidential information
or data of any of the customers of Employer, or with respect to any other
confidential aspect of the business or products or services of Employer or its
customers, including information obtained through the Employee's employment by
Employer.

 

            4.3.      Enforcement.    Employer may enforce the provisions ofthis
Section by suit for damages, injunction, or both.

 

                        A.        Employer would be irreparably injured by the
breach of any provision of this section, and money damages alone would not be an
appropriate measure of the harm to Employer from such continuing breach.
Therefore, equitable relief, including specific performance of these provisions
by injunction, would be an appropriate remedy for the breach of these
provisions.

 

                        B.         Money damages shall be appropriate with
respect to any past breach of any provision of this Section 4. Therefore, in
case of any breach of this section, the breaching party shall render a full and
complete accounting of the gross receipts, expenses, and net profits that have
resulted from such breach and shall be liable for money damages equal to
twenty-five percent (25%) of the gross amount derived by such breaching party
from all transactions in breach of this section, such amount representing the
amount of profit Employer could have derived from its own transaction of such
business.

 

                        C.        Should a court of competent jurisdiction
determine that equitable relief is not available to remedy the continuous breach
of any or all of the provisions of this Section 4, an amount of liquidated
damages shall be paid to Employer by the breaching party equal to twenty-five
percent (25%) of the gross amount derived by such breaching party from all
transactions in breach of this section, such amount representing the amount of
profit Employer could have derived from its own transaction of such business.

 

            Section 5.         Notices.  All notices and other communications
hereunder shall be in writing and shall be personally delivered or sent by a
nationally recognized express overnight carrier or be registered or certified
United States Mail, postage prepaid, return receipt requested, and shall be
addressed to the parties as follows (or to such other address as either party
hereto shall have given the other notice in writing):

 

If to Employer:              Industrial Services of America, Inc.

                                    7100 Grade Lane

                                    Louisville, Kentucky 40213

                                    Phone: (502) ___________

                                    Fax:      (502) ___________

 

With a Copy to:            William J. Cooper, Jr.

                                    Ackerson & Yann, PLLC

                                    One Riverfront Plaza

                                    401 W. Main Street, Suite 1200

                                    Louisville, Kentucky 40202

                                    Phone: (502) 583-7400

 

If to Employee:             James Wiseman

                                    511 Pennyroyal Way

                                    Louisville, Kentucky 40223

                                    Phone: 502-254-1092

 

With a copy to:             _______________________

                                    _______________________

                                    _______________________

 

            Section 6.  Dispute Resolution.

 

            6.1       Either Employer or Employee may from time to time call a
special meeting for the resolution of claims, disputes, or other matters in
question between Employer and Employee that would have a material impact on
Employee's performance under this Agreement. Such meeting shall be held at
Employer's principal place of business within five (5) work days following a
written request therefore, which request shall specify in detail the nature of
the dispute to be resolved at such meeting. The meeting shall be attended by a
representative of Employer and Employee affected in any material respect by the
resolution of such dispute, which representatives shall have authority to settle
the dispute and shall attempt in good faith to resolve the dispute.

 

            6.2       All claims, disputes and other matters in questions
between Employer and Employee arising out of or relating to the performance of
this Agreement, or the breach thereof, that cannot be resolved through direct
discussions or mediation shall be decided by arbitration, in accordance with the
Arbitration Rules of the American Arbitration Association then in effect unless
the parties mutually agree otherwise. Decision of the Arbitrator shall be final
and binding on the parties and enforceable in a Court of competent jurisdiction.
By execution of this Agreement, Employee hereby accepts the jurisdiction of said
Court.

 

            Section 7.  Withholdings.   All compensation and benefits to
Employee hereunder shall be reduced by all federal, state, local and other
withholdings and similar taxes and payments required by applicable law.

 

            Section 8.  Governing Law.  The parties acknowledge and agree that
this Agreement shall be construed under and governed by the laws of the
Commonwealth of Kentucky, excluding its conflicts of law rules.

 

            Section 9.  Presumption.  This Agreement or any section thereof
shall not be construed against any party due to the fact that said Agreement or
any section thereof was drafted by said party.

 

Dated this  7th  day of    June   , 2007

 

 

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

 

 

 

By:

/s/ Harry Kletter

 

 

 

 

Title:

CEO

 

 

   

 

 

 

/s/ James K. Wiseman, III

 

JAMES WISEMAN

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------